Exhibit 10.429

 

ASSIGNMENT OF CONTRACT

 

This ASSIGNMENT OF CONTRACT (the “Assignment”) is made and entered into this 26
day of October 2004 by INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois
corporation (“Assignor”) and INLAND WESTERN GURNEE, L.L.C., a Delaware limited
liability company (“Assignee”).

 

Assignor does hereby sell, assign, transfer, set over and convey unto Assignee
all of its right, title and interest as Purchaser under that certain Agreement
of Purchase and Sale dated as of October 5, 2004, as amended, and entered into
by Rubloff Gurnee Town Centre, L.L.C., an Illinois limited liability company, as
Seller, and Assignor, as Purchaser (collectively, the “Agreement”), solely as
the Agreement applies to the sale and purchase of the property described by the
Agreement, located in Gurnee, Illinois, and known as Gurnee Town Centre.

 

Assignor represents and warrants that it is the Purchaser under the Agreement,
and that it has not sold, assigned, transferred, or encumbered such interest in
any way to any other person or entity. By acceptance hereof, Assignee accepts
the foregoing Assignment and agrees, from and after the date hereof, to (i)
perform all of the obligations of Purchaser under the Agreement, and (ii)
indemnify, defend, protect and hold Assignor harmless from and against all
claims and liabilities arising under the Agreement.

 

 

 

ASSIGNOR:

 

 

 

INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation

 

 

 

 

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

Name:

G. JOSEPH COSENZA

 

 

Title:

PRESIDENT

 

 

 

 

ASSIGNEE:

 

 

 

INLAND WESTERN GURNEE, L.L.C., a Delaware
limited liability company

 

 

 

By:

Inland Western Retail Real Estate Trust, Inc., a
Maryland corporation, its sole member

 

 

 

 

By:

/s/ Debra A. Palmer

 

 

 

Name:

Debra A. Palmer

 

 

 

Title:

Asst Secretary

 

 

--------------------------------------------------------------------------------